Citation Nr: 0321761	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as a heart murmur.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the RO.  It was 
remanded in March 2001.  The veteran withdrew her local 
hearing request in July 2000.  

The veteran appears to have raised an informal claim for 
Multiple Sclerosis (MS) secondary to her heart condition.  
But this claim is not inextricably intertwined with her 
current claim on appeal and has not been adjudicated by the 
RO, much less denied and appealed.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  So it is referred to the RO 
for all appropriate development and consideration.

FINDINGS OF FACT

1.  The veteran has been informed of all information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate her claim, and VA has assisted 
her in obtaining supporting evidence; any information, 
or medical or lay evidence, which could not be obtained, is 
due to her failure to cooperate or simply because the 
evidence does not exist.  

2.  The competent probative medical evidence of record raises 
doubts as to whether the veteran even currently has a heart 
condition; but even if she does, the competent probative 
medical evidence of record indicates that it is not related 
to her service in the military.  

CONCLUSION OF LAW

A heart condition, if extant, was not incurred during active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim, VA notified the veteran 
both of the necessary information and of which evidence she 
was to submit and which evidence VA would attempt to obtain 
on her behalf.  



The RO did this in numerous notice letters to the veteran.  
In particular, the RO notified her in notice letters dated 
March 2000, May 2001, October 2001, December 2002, March 
2002, June 2002, and July 2002; and in reports of contact 
dated May 2001, June 2002, October 2002, March 2003, and 
April 2003.  Thus, the veteran had notice of what was still 
required, of what the RO would do, and of what it needed from 
her.  It also informed her what would happen if she did not 
comply.  The evidence also shows she was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) during the 
course of her appeal.  The SSOC in particular, dated May 
2003, contains a comprehensive review of what action VA had 
completed on her behalf, and of the pertinent laws and 
regulations.  When considered collectively, along with the 
respective notice letters, they apprised her of the type of 
evidence needed to substantiate her allegations-and prevail, 
and of the governing legal authority.  Thus, the RO also 
notified her of what the evidence must show.  

In this regard, although Penn State medical records were 
obtained, a response from that facility indicates they were 
unavailable; and there were also no records from a private 
provider, G.W., that the veteran initially indicated may 
exist.  The March 2001 BVA remand instructed the RO to make 
additional efforts under a name the veteran may have used at 
the time she was treated by this provider, and the Board 
finds that VA has made sufficient efforts to satisfy both the 
VCAA and other VA laws that may apply.  This is because the 
veteran used multiple names during the course of her 
treatment, and the RO specifically sent her correspondence, 
first in May 2001, informing her in particular that it needed 
additional information from her.  She was also specifically 
apprised of the type of information needed:  the name of the 
treatment provider, the time frame covered by pertinent 
records, and a current address, as well has her completion of 
VA Form 21-4142, which would include her authorization to 
release those records.  This was particularly important, as 
the veteran's prior authorization was invalid, as it used an 
incorrect name-at least as far as that medical treatment 
provider was concerned.  However, as a subsequent May 2001 
letter shows, the veteran relocated without keeping VA 
apprised of her current address.  Thus, several notice 
letters were returned to VA.  The RO, nonetheless, tracked 
down the veteran by calling her mother and obtaining her 
current address, and resending the notices.  Additionally, 
the RO also informed the veteran, at that time, that specific 
information was needed in response to the BVA March 2001 
remand, and that she should not hesitate to provide the 
necessary information to the RO.  The Board's remand also 
informed her which private records that VA was previously 
unable to obtain, explained what efforts were made to obtain 
them, (notices were sent to her provider, but her medical 
provider stated that no records were on file), and the RO 
subsequently informed her, in several notice letters, what 
would happen if she failed to provide any of the requested 
information.  The subsequent communications by the RO made 
clear that she would also need to provide her authorization 
for release of any medical records.  

After several notice letters were sent, however, informing 
the veteran both in general and specifically what was 
required of her, she has not been forthcoming with either the 
necessary information or the required authorization in order 
for VA to conduct a successful search.  Thus, the Board 
determines that no further action is required on this 
specific question.  This is because these private records 
were requested multiple times by the RO, and the RO received 
a negative response.  Further, VA informed the veteran of 
this, and not only was she not forthcoming, but she failed in 
her responsibility to keep VA apprised of her address, only 
creating additional delay, confusion and administrative 
burden in ascertaining her location.  The duty to assist in 
the development and adjudication of a claim is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration 1 Vet. App. 406 (1991); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  

Ultimately, the veteran finally indicated that she had 
received all of her treatment at a VA facility in June 2001.  
And she reiterated that contention in July 2001, emphasizing 
the word "ALL," in response to the RO's many notices.  
These records were obtained.  Thus, whether she initially 
provided incorrect information, later withdrew this request 
for records, or simply failed to cooperate is immaterial to 
the facts and circumstances of her case because she is the 
one who held the necessary information in her possession, and 
she failed to comply.  Id.  Further, she all but acknowledges 
the RO has taken all the appropriate steps in her case 
(Written Brief Presentation, July 2003).  So she, in effect, 
has waived any further development of her appeal.  Cf. 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  The Board finds the view of the U.S. 
Court of Appeals for Veteran's Claims (Court) persuasive 
under the facts and circumstances of this case.  That is, 
although the appellant in the case cited was waiving 
consideration of the VCAA before that Court, the veteran here 
has offered a knowledgeable waiver of the VCAA to VA-which 
is perhaps even more persuasive because she is represented by 
a veterans service organization (VSO) that has demonstrated 
its expertise and experience of the specialized subject 
matter at hand.  Moreover, generally speaking, the VSOs have 
much more experience handling VA appeals (and thus, have a 
greater capacity for understanding exactly what it is waving) 
than, say, the random solo practitioner who often has very 
little understanding of VA law, regulation, appellate review, 
adjudication, or claims processing, or the implications 
resulting from a such a wavier.  

Thus, because no additional evidence has been cited by the 
veteran as being available, but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify her what hypothetical evidence would be obtained by VA 
and what evidence would be obtained by her is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist her in 
obtaining evidence necessary to substantiate her claim-but 
that VA is not required to provide assistance to her if there 
is no reasonable possibility that it would aid in 
substantiating her claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.

The RO obtained the veteran's service medical records and, to 
the extent possible, her post-service medical records  (see 
above.)  The RO also verified the veteran's service, as 
requested by the May 2001 remand.  The veteran's Marine Corps 
service, as reflected on her DD Form 214 MC, has been 
verified on numerous other VA Forms 21-3101 by the 
appropriate agency.  The RO also has obtained her private 
medical records from the Lebanon/Good Samaritan Hospital, 
some medical evidence from Penn State clinic, from Hershey 
clinics, from a medical facility in Winter Park, Florida, 
Women's Counseling notes from a VA facility in Jackson, 
cardiology notes from the VAH and VAOPC in Orlando, her 
complete administrative and medical file from the Social 
Security Administration (SSA), and her entire medical file 
from numerous additional VA facilities.  The RO also had her 
undergo VA compensation and pension examinations to obtain 
medical opinions addressing the specific issue at hand.  
38 U.S.C.A. § 5103A(d).

In conclusion, further development and further expending of 
VA's resources is simply not warranted in this case, since 
the veteran has been given ample notice of the need to submit 
supporting evidence or argument.  She also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its preliminary duties and responsibilities.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Heart Disorder

The veteran contends that she has heart or cardiac 
disabilities demonstrated by assessments of a moderate sized, 
partially fixed and partially reversible anterior defect 
(reflected on an abnormal myocardial perfusion imagining 
study in September 2001 from Florida Hospital, East Orlando 
record), and an calculated left ventricular ejection fraction 
of 65 percent.  She also claims that she had rheumatic fever 
at age 3 and was accepted into service with "initial 
rheumatic heart disease," and that any currently 
demonstrated heart or cardiac irregularities are a result of 
her service.  



Service connection may be granted for disability resulting 
from a personal injury sustained or a disease contracted in 
the line of duty, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to show this connection to service, the record 
must include:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of a 
relevant injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The regulations also provide that service connection may be 
granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records (SMRs) include her 
enlistment examination, which shows that although a 
functional heart murmur was noted, it was also found to 
disappear on sitting.  Her chest x-ray was normal, and her 
heart was clinically evaluated as normal upon examination.  
Ultimately, her heart murmur was determined to be 
nondisabling (i.e., not disqualifying).  Under both the 
"Defects and Diagnoses" section of the report, as well as 
the "Recommendations" section of that report, the examiner 
did not have any notations referable to the heart.  When the 
veteran arrived at Parris Island in August 1970, she again 
was found physically fit during her screening physical.  
Although her SMRs show medical treatment for another issue 
that arose during her service, they do not make any reference 
to complaints, treatment, or diagnosis of a heart or cardiac 
disorder, either during her initial basic physical training 
or at any later time during service.  



The report of the veteran's October 1971 service discharge 
physical examination mentions, at least initially, a possible 
abnormal finding concerning her systolic murmur that may have 
been consistent with rheumatic heart disease.  But that 
report also goes on to indicate that her chest X-ray was 
again normal, that she had no defects that were considered 
disabling, and that she was qualified for discharge from the 
military without any limitation or reservation.

Since service, the veteran has been treated for subjective 
complaints of chest pain, with the results noted above.  Her 
mother, a nurse, reported that the veteran did, in fact, have 
rheumatic fever as a child and has 2 heart murmurs.  However, 
the mother did not provide a medical opinion concerning the 
current status of the veteran's heart (i.e., whether she 
presently has a heart disability).  And even if the mother 
had, she perhaps is not qualified to make this determination.  
That is, although lay people are competent to report events 
they have personally witnessed, see Espiritu v. Derwinski, 2 
Vet App. 492 (1992), there is no evidence that the veteran's 
mother possesses any specialized expertise or experience in 
heart conditions, was a cardiac nurse, or even was an R.N.  
See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may 
be reduced in probative value even where the statement comes 
from someone with medical training, if the medical issue 
requires special knowledge).  See also Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  A second lay statement, by the 
veteran's mother-in-law, alleging that the veteran has 
angina, also is not competent or, therefore, probative 
medical evidence.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).

Instead, the record contains compelling medical evidence 
preponderating against the claim.  

First, in November 2001, cardiac disease was specifically 
ruled out on VA examination.  Second, although the veteran 
has had subjective heart complaints coupled with an 
inaccurate oral that has lead to preliminary diagnoses in the 
past, the record shows that upon further diagnostic study and 
objective clinical evaluation and work up, these conditions 
ultimately were ruled out.  And she was found to be 
clinically normal, from a cardiac standpoint.  

Additionally, the Board finds the May 2003 VA examiner's 
opinion especially probative of the specific issue at hand, 
because it was based on a current examination of the veteran 
and it is thorough, detailed, well reasoned, and demonstrates 
a review of her medical history in its entirety.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Black v. Brown, 5 
Vet. App. 177, 180 (1993).  The examiner also supports his 
conclusions with reasons and bases which are more than 
adequate, and which reflect consideration of current medical 
knowledge and principles.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Owens v. Brown, 7 Vet. App. 429 (1995).  It 
is also a more current record than the notation in the 
October 1971 service discharge examination report.  See 
generally Prejean v. West, 13 Vet. App. 444 (2000) (where 
substantial evidence both for and against a claim exists, 
Board must support conclusion that evidence against claim is 
more persuasive and probative with adequate reasons and 
bases.)  

The May 2003 VA examiner concluded that there was no evidence 
of coronary artery disease, rheumatic heart disease, or 
valvular disease of any other kind in the veteran's records, 
objective examination, or history.  He determined that the 
veteran was basically healthy from the standpoint of her 
cardiovascular system.  

The examiner also noted that the veteran's oral history may 
be consistent with childhood rheumatic fever, and reported 
her subjective complaints of chest pain, palpitations, and 
limitation of exertion; however, he also pointed out that a 
cardiac murmur had not been documented, and that two separate 
cardiac tests, a 1993 echocardiogram, and a 2001 cardiac 
catheterization, failed to demonstrate any objective evidence 
of mitral or aortic valve disease, and that these findings 
corresponded to the current objective findings on examination 
in May 2003.  Although the examiner was apparently suspect of 
the veteran's copy of her SMRs, the Board does not find that 
his opinion is in any way compromised by this consideration.  
That is, although the October 1971 service examiner accepted 
the veteran's oral history in determining that she had non-
disabling residuals of rheumatic fever, LeShore v. Brown, 8 
Vet. App. 406 (1995), the probative value of the October 1971 
discharge examination is outweighed by the conclusion of the 
May 2003 VA examiner's opinion, which includes review of 
current diagnostic studies and tests.  Thus, the Board finds 
the probative value of the discharge examination is quite 
low, at least in comparison to the May 2003 VA examination.  

This is also because the VA examiner further explained the 
medical considerations pertinent to this specific case-that 
a patient who experienced rheumatic fever in the early years 
of life would certainly have manifested devastating 
consequences of mitral or aortic valve rheumatic disease by 
now if they were going to occur.  "The fact that the veteran 
reached age 55 without needing valve replacement or 
developing congestive hearing failure or endocarditis by 
itself, even in the absence of negative evidence for 
rheumatic heart disease, would mitigate against 
this diagnosis."  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Although the veteran sincerely believes service connection is 
warranted, the objective medical evidence shows otherwise.  
And the medical evidence trumps unsubstantiated allegations 
of disability related to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Furthermore, since the 
preponderance of the evidence is against her claim, there is 
no reasonable doubt to resolve in her favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a heart disorder is 
denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

